NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

                                     :
TERENCE THOMPSON,                    :
                                     :     Civil No. 11-7164 (RMB)
                   Petitioner        :
                                     :
       v.                            :     MEMORANDUM AND ORDER
                                     :
CHARLES WARREN, et al.,              :
                                     :
                   Respondents       :
                                     :

      This matter has been reopened before the Court upon lifting

the   stay   imposed     while   Petitioner     exhausted   his   state   court

remedies pursuant to 28 U.S.C. § 2254(b)(1)(A). Presently before

the Court are Petitioner’s requests for appointment of counsel and

for an evidentiary hearing. (Petr’s Reply, ECF No. 38.)

I.    BACKGROUND

      On July 31, 2014, the Court denied all but one of Petitioner’s

habeas claims, reserving one claim that was unexhausted in the

state courts. (Opinion, ECF No. 24 at 1.) On January 7, 2015, the

Court stayed this matter to permit Petitioner to exhaust Point

Three of his traverse to his habeas petition in the state courts.

(Opinion, ECF No. 29, Order, ECF No. 30.)

      The PCR court held an evidentiary hearing and concluded that

“defendant failed to meet his burden of establishing that there

was   ‘a    reasonable    probability    that   but   for   [trial   counsel’s
misadvice regarding [defendant’s] sentence exposure he would have

accepted the plea offer.’” State v. Thompson, 2018 WL 1352141, at

*2 (App. Div. Mar. 16, 2018). Despite the finding of no prejudice

and denial of the PCR petition, the PCR court granted Petitioner’s

application for a resentencing hearing. (Order, ECF No. 37-35 at

1.) The PCR court resentenced Petitioner to a thirty-year term of

imprisonment   with   a   30-year   period    of    parole   ineligibility.

(Transcript of PCR Hrg, ECF No. 37-81 at 41.)

     The Appellate Division, however, held that Petitioner’s PCR

petition was the only application before the PCR court, and denial

of that application should have ended the matter. Thompson, 2018

WL 1352141, at *2. Thus, the Appellate Division vacated the

sentence entered by the PCR judge and remanded for entry of a JOC

consistent with the originally imposed sentence. Id. The New Jersey

Supreme Court denied certification. State v. Thompson, 235 N.J.

303 (N.J. Oct. 5, 2018). Petitioner’s ineffective assistance of

counsel claim has now been exhausted and is before this Court for

habeas review.

     Respondents   filed   an   answer   to   the    remaining,   exhausted

claim. (Answer, ECF No. 37.) Petitioner filed a reply brief on

April 8, 2019. (Petr’s Reply, ECF No. 38.) In his reply brief,

Petitioner requested appointment of counsel and an evidentiary

hearing. (Id.) He further alleged that he could not comprehensively

reply to Respondents’ supplemental answer because Respondents

                                    2
served   only   their    letter   brief   on   Petitioner   without   the

accompanying exhibits. (Petr’s Reply, ECF No. 38.)

II.   REQUEST FOR AN EVIDENTIARY HEARING

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”)

places restrictions on a district court’s discretion to grant

evidentiary hearings in federal habeas proceedings. Morris v.

Beard, 633 F.3d 185, 193 (3d Cir. 2011). First, habeas review under

§ 2254(d)(1) of a claim decided on the merits in state court is

limited to the record that was before the state court. Cullen v.

Pinholster, 563 U.S. 170, 180 (2011). In this case, Petitioner’s

claim was decided on the merits by the Appellate Division’s March

16, 2018 decision, affirming the PCR court’s denial of Petitioner’s

ineffective assistance of counsel claim and vacating the PCR

court’s Amended JOC upon resentencing. Thompson, 2018 WL 1352141.

Pursuant to § 2254(d)(1), habeas review is limited to the record

that was before the Appellate Division.

      Second,   28 U.S.C. § 2254(e)(2) provides,

           If the applicant has failed to develop the
           factual basis of a claim in State court
           proceedings, the court shall not hold an
           evidentiary hearing on the claim unless the
           applicant shows that—

                 (A) the claim relies on—

                        (i) a new rule of constitutional
                        law, made retroactive to cases on
                        collateral review by the Supreme
                        Court,    that   was    previously
                        unavailable; or

                                    3
                       (ii) a factual predicate that could
                       not have been previously discovered
                       through   the   exercise   of   due
                       diligence; and

                  (B) the facts underlying the claim would
                  be sufficient to establish by clear and
                  convincing   evidence    that   but   for
                  constitutional   error,   no   reasonable
                  factfinder would have found the applicant
                  guilty of the underlying offense.

     Petitioner has not presented any basis to hold an evidentiary

hearing   under    §   2254(e)(2).       Petitioner’s   request   for   an

evidentiary hearing is denied.

III. REQUEST FOR APPOINTMENT OF COUNSEL

     The Third Circuit has set forth the guidelines for appointment

of counsel to a petitioner in an action under 28 U.S.C. § 2254.

Reese v. Fulcomer, 946 F.2d 247, 263-64 (3d Cir. 1991), superseded

on other grounds by statute, 28 U.S.C. § 2254(d).

          Any person seeking relief under § 2254 may be
          granted counsel, however, “whenever the United
          States magistrate or the court determines that
          the interests of justice so require and such
          person is financially unable to obtain
          representation.” 18 U.S.C. § 3006A(g) (1988)
          ( “Discretionary appointments”). Under these
          guidelines, the district court must first
          decide if the petitioner has presented a
          nonfrivolous claim and if the appointment of
          counsel will benefit the petitioner and the
          court. Factors influencing a court's decision
          include the complexity of the factual and
          legal issues in the case, as well as the pro
          se petitioner's ability to investigate facts
          and present claims. Battle v. Armontrout, 902
          F.2d 701, 702 (8th Cir.1990). Courts have
          held, for example, that there was no abuse of

                                     4
          a district court's discretion in failing to
          appoint counsel when no evidentiary hearing
          was required and the issues in the case had
          been narrowed, see Terrovona v. Kincheloe, 912
          F.2d 1176, 1177 (9th Cir.1990), cert. denied,
          499 U.S. 979, 111 S.Ct. 1631, 113 L.Ed.2d 726
          (1991), or the issues were “straightforward
          and capable of resolution on the record,”
          Ferguson v. Jones, 905 F.2d 211, 214 (8th
          Cir.1990), or the petitioner had “a good
          understanding of the issues and the ability to
          present   forcefully   and    coherently   his
          contentions.” La Mere v. Risley, 827 F.2d 622,
          626 (9th Cir.1987).

Id. at 263–64.

     In support of his request for counsel, Petitioner contends

that he is unable to afford counsel and he is

          a functionally illiterate individual lacking
          the most basic knowledge of criminal law or
          wherewithal required to effectively respond
          [to the] State’s reply brief, including but
          not limited to inability to do legal research,
          find relevant case or sheppardize [sic] cases,
          who is also experiencing extra-ordinary
          circumstances, i.e., he is allowed extremely
          limited   access   to  prison   law   library,
          scheduled law library visit[s] are routinely
          canceled, and there is no assistance of
          paralegal[s] available to South Woods State
          Prison to aide [sic] prisoners [to] do legal
          research necessary to comprehensively develop
          responsive legal documents.

(ECF No. 38 at 2.)

     Petitioner asserts that this is a complex case because it

involves the unreasonable application of long established federal

law. (Id. at 3, citing Strickland v. Washington, 466 U.S. 668

(1984)). He further claims that the case involves medical issues


                                5
that    may   require   expert   testimony   and   that   discovery   and

depositions of witnesses will be required. (Id.)

       Further factual development of the record in this matter is

precluded by 28 U.S.C. § 2254(d)(1) and § 2254(e)(2); therefore,

there will not be any discovery. There is only one issue remaining

in this case, whether the Appellate Division’s March 16, 2018

decision was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme

Court of the United States; or resulted in a decision that was

based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding. Petitioner

has ably represented himself in this matter and the only remaining

issue is straightforward. The Court will deny the request for

appointment of counsel.

IV.    SERVICE OF RESPONDENTS’ APPENDIX

       Petitioner   contends     that   he   cannot   fully   reply   to

Respondents’ supplemental answer because they did not serve him

with copies of the attached exhibits. Given that habeas review is

limited to the state court record pertaining to the one issue

before the PCR Court (Transcript of PCR Hrg, ECF No. 37-81), and

review of that decision by the Appellate Division, Respondents

need only provide Petitioner with the exhibits relevant to those

proceedings.

       IT IS therefore on this 16th day of October 2019,

                                    6
     ORDERED that Petitioner’s request for appointment of counsel

pursuant to 18 U.S.C. § 3006A (ECF No. 38) is DENIED; and it is

further

     ORDERED that Petitioner’s request for an evidentiary hearing

(ECF No. 38) is DENIED; and it is further

     ORDERED   that   Respondents   shall   serve   on   Petitioner   the

relevant exhibits, discussed above, within fourteen days of the

date of entry of this Order; and it is further

     ORDERED that Petitioner shall have sixty days from the date

of service of the exhibits by Respondents on Petitioner to file a

reply brief; and it is further

     ORDERED that the Clerk shall administratively close this

action, solely for administrative purposes, subject to reopening

upon the Court’s receipt of Petitioner’s reply brief; and it is

further

     ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.


                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    7
